Title: Gourlade & Moylan to the American Commissioners, 9 December 1778
From: Gourlade & Moylan
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 9th. December 1778
The present only serves to advise you of the arrival this day of the Schooner Dauphin from Boston wch. place she left the 16 November last. Amongst the different Dispatches for Court and private letters wch the Owners of this vessel recommended we shou’d see the Cap: deliver the Commissary there did not appear any to your address, and the only news she brings is the loss to England of the Sommersett man of war with the unfortunate capture of the frigate Raleigh after an obstinate engagement. The former ran on shore near Cape Codd and it was the general opinion there that at least all her guns & stores wou’d be saved. Count D’Estin was saild 16 days at the departure of this vessel without having any news from him. The departure of the post & the present engagement of the Cap: prevent our giving you any further intelligence, if we shou’d procure any more interesting from him, we shall have the honor of communicating it to you in course, being respectfully Honorable Gentlemen Your most hle svts
Gourlade & Moylan
  
Addressed: The Honorable / Plenepotentiary Ministers / of the united states of America
Notations in different hands: Gourlad & Moylan 9 Decr. 1778—/ M. Moylan.
